Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	The Amendment filed October 12, 2021 has been entered.  Claims 1, 4-9, 12-20, and 22-25 are pending and are rejected for the reasons set forth below. 

Claim Objections
3.	The claims are objected to because of the following informalities, and the following is suggested to overcome the informalities and to improve claim clarity: 
Claim 6 recites the limitation, “The method of claim 1, further comprising, wherein the released information is bulletin information of an operating status of the resource transaction institution and the released record is bulletin release record.” This limitation should be amended to correct grammatical errors. For example, this limitation could be amended to state, “The method of claim 1, a bulletin release record.”
Claim 25 recites the limitation, “obtaining, by a different blockchain node from the blockchain, transaction record information, wherein the transaction record information comprises the resource collection record, the resource transfer record, and the released record; determining, by the second blockchain node, one or more risks according to the transaction record information; and sending, by the second blockchain node, alert information of the one or more risks to a tracing institution to perform tracing on the 
Appropriate correction or clarification is requested. 

Claim Rejections - 35 USC §112
4.	The following is a quotation of 35 U.S.C. §112(b):
(b)  CONCLUSION — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 


The following is a quotation of 35 U.S.C. §112 (pre-AIA ), second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1, 4-9, 12-20, 22-25 are rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

	Claim 1 recites the limitation, “the data obtaining interface being associated with a website or an application (APP) of the resource transaction institution and configured to release information associated with the resource transaction institution received from a terminal device.” It is unclear, in light of the specification, which “terminal device” is being referred to in this limitation. Claim 1 recites a “terminal device of a first user” and a “terminal device of a second user.” Additionally, Figure 1 of the 
Since claims 9 and 17 have the same issue as claim 1, claims 9 and 17 are rejected for the grounds and rationale used to reject claim 1. Since claims 4-8, 12-16, 18-20, and 22-25 include the respective limitations of claim 1, 9, or 17, from which these claims depend, these claims are rejected for the grounds and rationale used to reject claims 1, 9, and 17. Appropriate correction or clarification of these claims is required.  No new matter may be added. 

Claim 7 recites the limitation, “obtaining, by the blockchain node, a revocation of the bulletin information by the user on the website or the application (APP) of the resource transaction institution on aSMRH:4845-8864-0755.2-4Application No. 16/888,305 Attorney Docket No. 50GL-308981terminal device of the user.” Similarly as described above regarding claim 1, it is unclear which terminal device the applicant is referring to in this limitation. For example, this limitation could be referring to the terminal device of the first user, the terminal device of the second user, the “terminal device,” or an additional terminal device not recited in claim 1.
Since claims 15 and 20 have the same issue as claim 7, claims 15 and 20 are rejected for the grounds and rationale used to reject claim 7. Appropriate correction or clarification of these claims is required.  No new matter may be added.

Claim Rejections - 35 USC § 101
6.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


7.	Claims 1, 4-9, 12-20, and 22-25 are rejected under 35 U.S.C. §101 because the claimed invention recites and is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and does not include an inventive concept that is “significantly more” than the judicial exception under the January 2019 and October 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows. 

Step 1
	Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter).  Applying step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a process (claims 1, 4-8, 24, and 25), a machine (claims 9 and 12-16) and a manufacture (claims 17-20, 22, and 23); where the machine and the manufacture are substantially directed to the subject matter of the process. (See e.g., MPEP §2106.03)  Therefore, we proceed to step 2A, Prong 1. 

Step 2A, Prong 1
	Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter 
	Claim 1 recites the abstract idea of: 
Receiving… a resource collection request comprising resource collection information that includes a total resource quantity to be collected, wherein the first user has an account in a resource transaction institution; 
Generating… a resource collection record and an identifier of the resource collection record based on the resource collection request; 
Receiving… from a… second user having an account in the resource transaction institution, a resource transfer request comprising a resource transfer quantity, the resource transfer request being generated in response to the… second user obtaining the information associated with the resource collection request…; 
Verifying… the resource transfer request comprises the identifier of the first user and the identifier of the resource collection record; 
Determining… a quantity of currently collected resources by: 
Determining… if a resource transfer record according to the identifier of the resource collection record is found; 
If the at least one resource transfer record is found, calculating the quantity of currently collected resources based on the found at least one resource transfer record; and 
If no resource transfer record is found, determining that the quantity of currently collected resources is zero; 
Determining… that a sum of the quantity of currently collectedSMRH:4828-5771-1329.1 resources and the resource transfer quantity is not greater than the total resource quantity to be collected; 
Generating… a new resource transfer record according to the resource transfer request, the new resource transfer record comprising the resource transfer quantity, the identifier of the first user, and the identifier of the resource collection record, wherein the determining that the sum is not greater than the total resource quantity to be collected is a prerequisite for the generating the resource transfer record; 
generating, by the blockchain node, a released record by associatively recording the released information, a release time of the released information, and an institution identifier of the resource transaction institution;
	Here, the recited abstract idea falls within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, to wit: certain methods of organizing human activity, which includes fundamental economic practices or principles and/or commercial interactions (e.g., here, agreements in the form of contracts, business relations, and/or facilitating transactions between individuals). 
Step 2A, Prong 2
	Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which claim 1 is directed does not include limitations or additional elements that integrate the abstract idea into a practical application. 
Besides reciting the abstract idea, the limitations of claim 1 also recite generic computer components (e.g. a blockchain node/blockchain, a terminal device, a blockchain contract, and a data obtaining interface being associated with a website or an application of the resource transaction institution). In particular, the recited features of the abstract idea are merely being applied on a computer or computing device or via software programming that is simply being used as a tool (“apply it”) to implement the abstract idea. (See e.g., MPEP §2106.05(f)). Therefore, these additional elements 
	Claim 1 also includes the limitations:
Recording, buy the blockchain node to the blockchain, the identifier of the resource collection record, the resource collection record, and an identifier of the first user in correspondence with the resource collection record;
Recording, by the blockchain node to the blockchain, the new resource transfer record; and
Recording, by the blockchain node to the blockchain, the release record.
	These limitations merely state that various records associated with the transaction are stored on the blockchain. Such limitations amount to no more than merely storing data, which is a form of insignificant extra-solution activity (See MPEP 2016.05(g): Versata Dev. Group, Inc. v. SAP Am., Inc., 793F.3d 1306, 1334 (Fed. Cir. 2015); and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d at 1363).

	Claim 1 also includes the additional elements of:
releasing, by the blockchain node to the blockchain, the resource collection information associated with the resource collection request by invoking a first blockchain contract;
accessing, by the blockchain node, a data obtaining interface associated with the resource transaction institution, the data obtaining interface being associated with a website or an application (APP) of the resource transaction institution and configured to release information associated with the resource transaction institution received from a terminal device; and
obtaining, by the blockchain node from the data obtaining interface, the released information.
	These limitations merely state that the system gathers (i.e. obtains) and transmits (i.e. releases) information associated with the transaction. Additionally, the “accessing…” limitation merely states that the blockchain node may obtain data from an interface associated with the resource transaction institution. Merely stating that the interface is associated with a website or an application amounts to no more than merely applying generic computer technology (e.g. an interface and a website/application) to implement the abstract idea (as described above). Therefore, these limitations amount to no more than mere data gathering/transmitting, which is a form of insignificant extra-solution activity (See MPEP 2106.05(g): CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); and OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015)). 
	Thus, claim 1 does not include any limitations or additional elements that integrate the abstract idea into a practical application. As a result, claim 1 is directed to an abstract idea.
	
Step 2B
	Under the 2019 PEG step 2B analysis, the additional elements of claim 1 are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept). Here, the recited additional elements (e.g. a blockchain node/blockchain, a terminal device, a blockchain contract, and a data obtaining interface being associated with a website or an application of the resource transaction institution) do not amount to an innovative concept since, as stated above in the Step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming (See e.g., MPEP §2106.05(f)). The additional elements are specified at a high 

	The limitations described above as insignificant extra-solution activity (merely storing data) have been reevaluated in Step 2B:
Recording, buy the blockchain node to the blockchain, the identifier of the resource collection record, the resource collection record, and an identifier of the first user in correspondence with the resource collection record;
Recording, by the blockchain node to the blockchain, the new resource transfer record; and
Recording, by the blockchain node to the blockchain, the release record.
	As stated in MPEP 2106.05(d), a factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity (Berkheimer v. HP, Inc., 881 F.3d 1360, 1368 (Fed. Cir. 2018)). In view of this requirement set forth by Berkheimer, these limitations do not integrate the abstract idea into a practical application, or amount to significantly more than the abstract idea, because the courts have found the concept of merely storing data to be well-understood, routine, and conventional activity (See MPEP 2016.05(d): Versata Dev. Group, Inc. v. SAP Am., Inc., 793F.3d 1306, 1334 (Fed. Cir. 2015); and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d at 1363).

	
releasing, by the blockchain node to the blockchain, the resource collection information associated with the resource collection request by invoking a first blockchain contract;
accessing, by the blockchain node, a data obtaining interface associated with the resource transaction institution, the data obtaining interface being associated with a website or an application (APP) of the resource transaction institution and configured to release information associated with the resource transaction institution received from a terminal device; and
obtaining, by the blockchain node from the data obtaining interface, the released information.
	In view of this requirement set forth by Berkheimer, these limitations do not integrate the abstract idea into a practical application, or amount to significantly more than the abstract idea, because the courts have found the concept of mere data gathering/transmitting to be well-understood, routine, and conventional activity (See MPEP 2106.05(d): OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, (Fed. Cir. 2014)).

	Thus, claim 1 does not recite any additional elements that amount to “significantly more” than the abstract idea.
Additional Independent Claims
	Independent claims 9 and 17 are similarly rejected under 35 U.S.C. 101 for the reasons described below:
	Claim 9 recites limitations that are substantially similar to those recited in claim 1. However, the only difference between claims 9 and 1 is that the features of claim 9 are performed by a system rather than as a method. Similarly as described above regarding claim 1, claim 9 recites generic computer Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014)).
	Claim 17 recites limitations that are substantially similar to those recited in claim 1. However, the only difference between claims 17 and 1 is that the features of claim 17 are performed by a non-transitory computer-readable storage medium rather than as a method. Similarly as described above regarding claim 1, claim 17 recites generic computer components (e.g. a non-transitory computer-readable storage medium, one or more processors, a blockchain node/blockchain, a terminal device, a blockchain contract, and a data obtaining interface being associated with a website or an application of the resource transaction institution) that are simply being used as a tool (“apply it”) to implement the abstract idea. Therefore, since the same analysis should be used for claims 1 and 17, claim 17 is not patent eligible (See Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014)).

Dependent Claims
	Dependent claims 4-8, 12-16, 18-20, and 22-25 are also rejected under 35 U.S.C. 101 for the reasons described below: 
	Claims 4, 12, and 23 simply state that the system generates a record regarding the status of the resource being transferred. This limitation simply refines the abstract idea because it recites a process step that falls under the category of organizing human activity, namely a fundamental economic principle and/or a commercial interaction, as described above regarding claim 1.
Claims 5, 13, and 18 recite the limitations of, “receiving… a resource extraction request; extracting… a resource of the second user according to the resource extraction request; and generating… a resource extraction record, wherein the resource extraction record comprises a resource extraction time, an identifier of the second user, and an institution identifier of the resource transaction institution.” These limitations state that blockchain node may receive a request to extract resources from an account, extract the resources from an account, and generate a record regarding the extraction. These limitations simply refine the abstract idea because they recite process steps that falls under the category of organizing human activity, namely a fundamental economic principle and/or a commercial interaction, as described above regarding claim 1.
	Additionally, Claims 5, 13, and 18 recite the limitation of, “recording, by the blockchain node to the blockchain, the resource extraction record.” As described above regarding claim 1, this limitation amounts to no more than merely storing data. In view of this requirement set forth by Berkheimer, these limitations do not integrate the abstract idea into a practical application, or amount to significantly more than the abstract idea, because the courts have found the concept of merely storing data to be well-understood, routine, and conventional activity (See MPEP 2016.05(d) and 2106.05(g): Versata Dev. Group, Inc. v. SAP Am., Inc., 793F.3d 1306, 1334 (Fed. Cir. 2015); and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d at 1363).
	Claim 6, 14, and 19 merely provide further definition to the “released information” and the “released record” recited in claim 1, 9, and 17. Simply stating that the released information/record comprises bulletin information and a bulletin release record does not provide any indication of an improvement to blockchain and/or transaction processing technology. Rather, this merely defines what kind of information is released and recorded.
	Claims 7, 15, and 20 recite the limitations of, “obtaining… a revocation of the bulletin information by the user…; and generating… a bulletin revocation record according to the revoked 
	Additionally, Claims 7, 15, and 20 recite the limitation of, “recording, by the blockchain node to the blockchain, the bulletin revocation record.” As described above regarding claim 1, this limitation amounts to no more than merely storing data. In view of the requirement set forth by Berkheimer, these limitations do not integrate the abstract idea into a practical application, or amount to significantly more than the abstract idea, because the courts have found the concept of merely storing data to be well-understood, routine, and conventional activity (See MPEP 2016.05(d) and 2106.05(g): Versata Dev. Group, Inc. v. SAP Am., Inc., 793F.3d 1306, 1334 (Fed. Cir. 2015); and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d at 1363).
	Claims 8, 16, and 22 recite the limitations of, “before receiving the resource transfer request: receiving… a registration request; determining… whether information in the registration request is valid; determining… in response to determining that the information in the registration request is valid, an identifier of the second user; and generating… a registration record according to the information in the registration request, the identifier of the second user, and an institution identifier of the resource transaction institution.” These limitations merely recite a process for registering a user and generating a record for the registration. Such limitations simply refine the abstract idea because they recite process steps that falls under the category of organizing human activity, namely a fundamental economic principle and/or a commercial interaction, as described above regarding claim 1.
Versata Dev. Group, Inc. v. SAP Am., Inc., 793F.3d 1306, 1334 (Fed. Cir. 2015); and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d at 1363).
	Claim 24 recites the limitations of, “wherein the released information comprises one or more complaints from users…; counting… a quantity of complaints received from users…; determining… a risk if the counted quantity of complaints is greater than a preset quantity.” These limitations merely recite a process for determining the risk of a resource transaction institution based on an amount of complaints. Such limitations simply refine the abstract idea because they recite process steps that falls under the category of organizing human activity, namely a fundamental economic principle and/or a commercial interaction, as described above regarding claim 1.
	Additionally, Claim 24 recites the limitation of, “sending, by the different blockchain node, alert information to a tracing institution to perform tracing on the resource transaction institution, wherein the determining the risk is a prerequisite for the sending the alert information.” This limitation merely states that blockchain node sends an alert to a tracing institution. Such a limitation amounts to no more than merely transmitting data. In view of the requirement set forth by Berkheimer, this limitation does not integrate the abstract idea into a practical application, or amount to significantly more than the abstract idea, because the courts have found the concept of merely transmitting data to be well-understood, routine, and conventional activity (See MPEP 2016.05(d) and 2106.05(g): OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, (Fed. Cir. 2014)).
	Claim 25 recites the limitation of, “determining… one or more risks according to the transaction record information.” These limitations merely recite a process for determining risk associated with transaction information. Such a limitation simply refines the abstract idea because it recites a process step that falls under the category of organizing human activity, namely a fundamental economic principle and/or a commercial interaction, as described above regarding claim 1.
	Additionally, Claim 25 recites the limitations of, “obtaining, by a different blockchain node from the blockchain, transaction record information, wherein the transaction record information comprises the resource collection record, the resource transfer record, and the released record; and sending, by the second blockchain node, alert information of the one or more risks to a tracing institution to perform tracing on the resource transaction institution, wherein the determining the one or more risks is a prerequisite for the sending the alert information.” These limitations merely state that a blockchain node obtains transaction record information and sends an alert to a tracing institution. Such limitations amount to no more than merely gathering/transmitting data. In view of the requirement set forth by Berkheimer, these limitations do not integrate the abstract idea into a practical application, or amount to significantly more than the abstract idea, because the courts have found the concept of merely gathering/transmitting data to be well-understood, routine, and conventional activity (See MPEP 2016.05(d) and 2106.05(g): OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, (Fed. Cir. 2014)).
	
	Thus, the dependent claims do not add any additional element or subject matter that provides a technological improvement (i.e., an integration into a practical application) that results in the claims 
	
Response to Arguments
8.	Applicant’s arguments filed October 12, 2021 have been fully considered. 
Applicant’s arguments (Amendment, Pgs. 13-25) concerning the prior rejection of the claims under 35 USC §101, including supposed deficiencies in the rejection, are not persuasive for the following reasons. Under the prior and current 101 analysis under 2019 PEG, the amended claims recite and are directed to a patent ineligible abstract idea, without something significantly more, for the reasons given above after consideration of the claimed features and elements. The abstract idea has been restated herein in line with the 2019 PEG guidance and the amended claims. Applicant is directed to the above full Alice/Mayo analysis in the 101 rejection. 

	Additionally, on page 16 of their remarks, the applicant argues that, “Applicant respectfully disagrees with the Examiner. Claim 1, as amended, recites specific technical features and processes directed to a method of processing and supervising transactions by using a blockchain system to access an interface to obtain information relative to a transaction and record a plurality of stages of the transaction.” The examiner respectfully disagrees. As described above in the 101 rejection, the claims recite a system/method for facilitating transactions between individuals (e.g. a fundamental economic principle and/or commercial interactions). Merely stating that the system utilizes blockchain technology to facilitate the transaction does not prevent the claim from reciting an abstract idea. Rather, this amounts to no more than merely applying blockchain technology to implement the abstract idea on a computer. Additionally, the user notes that processes for processing and supervising transactions (i.e. 
	As demonstrated above, if not for the generic recitation of blockchain technology (e.g. “by the blockchain node”) the claims merely recited steps for facilitating the generation and storage of transaction information. For example, claim 1 recites the limitation “generating, by the blockchain node, a resource collection record and an identifier of the resource collection record based on the resource collection request.” This limitation merely recites a step for recording information regarding a transaction request (i.e. an abstract idea regarding a commercial interaction). Merely stating that this step is performed “by a blockchain node” does not provide a technological solution or an element or feature that is significantly more than the recited abstract idea. In other words, the claims do not provide any indication of an improvement to blockchain technology and/or transaction processing technology itself. Rather, the claims merely broadly apply generic blockchain technology to the process of facilitating a transaction. 
	Additionally, on pages 19 and 20 of their remarks, the applicant argues that, “Applicant respectfully submits that the elements identified above integrate any alleged abstract idea into a practical application by combining the advantages of both a blockchain processing system and a resource transaction institution.” The applicant also refers to a recent PTAB decision to support this argument. The examiner respectfully disagrees.
	As stated in the Advisory Action dated June 16, 2021, the examiner notes that the cited PTAB decision is non-precedential. Therefore, the examiner is not bound by the findings presented in the decision. However, the examiner does not recognize any limitation recited in the claims which amounts to a “technological improvement to a technological field” as stated in the PTAB decision. As described above, merely broadly applying generic blockchain technology to a process for facilitating a transaction 



Citation of Pertinent Prior Art
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cran (U.S. Pre-Grant Publication No. 20190386818): Describes a system for recording a transaction between a user and a transaction system on a distributed ledger maintained by nodes interconnected over a P2P network
Vinson (U.S. Pre-Grant Publication No. 20200250633): Describes a system for facilitating the execution of transactions in a distributed ledger environment.

Conclusion
	THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D NEWLON whose telephone number is (571)272-4407.  The examiner can normally be reached on Mon - Fri 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on (571) 272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM D NEWLON/Examiner, Art Unit 3696     

/JOSEPH W. KING/Primary Examiner, Art Unit 3696